         Case 5:13-cr-40060-DDC Document 1511 Filed 05/21/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

        Plaintiff,
                                                                 Case No. 13-40060-13-DDC
v.

JASON JERMAINE DIXON (13),

        Defendant.


                                 MEMORANDUM AND ORDER

        On February 8, 2021, Mr. Dixon filed his pro se1 Motion to Reduce Sentence (Doc. 1500)

under 18 U.S.C. § 3582(c)(1)(A). On the same day, the government responded in opposition

(Doc. 1502). The court waited about 20 days to engage with Mr. Dixon’s motion to give him

time to submit a Reply. But, he didn’t. And the record wasn’t sufficient for the court to rule Mr.

Dixon’s motion because he failed to demonstrate whether he discharged § 3582(c)(1)(A)’s

prerequisite that he either exhaust available administrative remedies or file his motion after “the

lapse of 30 days from the receipt of such a request by the warden of [his] facility[.]” 18 U.S.C. §

3582(c)(1)(A). So, the court issued a Show Cause Order on March 1, 2021, directing Mr. Dixon

to “supplement his motion—within 60 days of this Order’s date—with information showing that

he had complied with either of these requirements before filing his motion.” Doc. 1505 at 1–2

(citing United States v. Springer, 820 F. App’x 788, 791 (10th Cir. 2020)).


1
         Because Mr. Dixon filed the current motion pro se, the court construes his filings liberally and
holds them to “a less stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935
F.2d 1106, 1110 (10th Cir. 1991). But the court doesn’t become an advocate for the pro se party. Id.
Likewise, Mr. Dixon’s pro se status doesn’t excuse him from complying with the court’s rules or facing
the consequences of noncompliance. See Ogden v. San Juan Cnty., 32 F.3d 452, 455 (10th Cir. 1994)
(citing Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994)).
         Case 5:13-cr-40060-DDC Document 1511 Filed 05/21/21 Page 2 of 5




         The time for Mr. Dixon’s response to the Show Cause Order came and passed without

any submission by Mr. Dixon. The Show Cause Order had warned that “[i]f Mr. Dixon fails to

[supplement his motion with supporting documentation], the court must dismiss his motion

without prejudice for lack of subject matter jurisdiction.” Id. at 2. Based on the current,

unchanged record, that’s what the court now must do.

I.       Legal Standard

         The Show Cause Order explained in detail the legal standard governing motions for

compassionate release. See id. at 2–3. In short,

         [A] district court may . . . grant a motion for reduction of sentence, whether filed
         by the Director of the BOP or a defendant, only if three requirements are met: (1)
         the district court finds that extraordinary and compelling reasons warrant such a
         reduction; (2) the district court finds that such a reduction is consistent with
         applicable policy statements issued by the Sentencing Commission; and (3) the
         district court considers the factors set forth in § 3553(a), to the extent they are
         applicable.

United States v. Maumau, 993 F.3d 821, 831 (10th Cir. 2021). But, a district court may reach

these considerations only after satisfying itself that the court has jurisdiction to consider

defendant’s motion in the first place. United States v. Poutre, 834 F. App’x 473, 474 (10th Cir.

2021).

         In the context of compassionate release, 18 U.S.C. § 3582 is the statute providing that

guidance. As amended by the First Step Act, § 3582(c)(1)(A) allows courts to modify a sentence

on a defendant’s motion after certain conditions are met. After defendant has either: (1) “fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on [his] behalf or” (2) “the lapse of 30 days from the receipt of such a request by the warden of

[his] facility, whichever is earlier,” a court may then, but only then, assess the merits of

defendant’s claim for compassionate release. 18 U.S.C. § 3582(c)(1)(A). In other words, our



                                                   2
        Case 5:13-cr-40060-DDC Document 1511 Filed 05/21/21 Page 3 of 5




Circuit treats § 3582(c)(1)(A)’s requirements as a jurisdictional rule. See United States v.

Spaulding, 802 F.3d 1110, 1122 (10th Cir. 2015) (“[A]s a textual matter . . . the relevant

provisions of § 3582(c) operate[ ] as a clear and mandatory restriction on a court’s authority”

(citation and internal quotation marks omitted)).

II.    Analysis

       Mr. Dixon didn’t provide any materials or information with his motion (or as a

supplement to it) substantiating his claim that he “filed for compassionate release over four

months ago,” but never heard back from the BOP. Doc. 1500 at 1; see also Doc. 1502 at 8

(“Without any evidence supporting his claim of exhaustion, the defendant maintains that he

‘filed for compassionate release over four months ago’ without any response from officials in the

BOP.” (quoting Doc. 1500 at 1)). Although the timing of his purported request to the BOP and

his filing of this motion suggest that more than 30 days had lapsed before he filed his motion,

Mr. Dixon hasn’t provided any evidence of his request to the warden. See generally Doc. 1500.

Nor has he substantiated—with evidence—the warden’s decision denying that request. See id.

If the warden indeed responded and denied his request within the 30-day time requirement, then

he also fails to provide evidence of his efforts to appeal that decision through administrative

channels. See id. In other words, Mr. Dixon hasn’t shown that he either exhausted his available

administrative remedies or filed his motion no less than 30 days after the warden of his facility

failed to respond to his request. 18 U.S.C. § 3582(c)(1)(A).

       The Show Cause Order made clear that Mr. Dixon needed to show his work. Doc. 1505

at 5. That’s because the court requires at least some substantiating information to demonstrate

that a defendant has indeed satisfied this jurisdictional rule. Compare United States v. Pugh, No.

15-40018-05-DDC, 2020 WL 4501053, at *2 (D. Kan. Aug. 5, 2020) (concluding that defendant



                                                 3
        Case 5:13-cr-40060-DDC Document 1511 Filed 05/21/21 Page 4 of 5




failed to meet his burden of exhausting his administrative rights before seeking compassionate

release because he “presented no evidence . . . that he submitted a compassionate release request

to his warden”), with United States v. Harris, No. 15-40054-01-DDC, __ F. Supp. 3d __, 2020

WL 7122430, at *4 (D. Kan. Dec. 4, 2020) (finding that defendant satisfied exhaustion

requirements under § 3582(c)(1)(A)(i) because, in part, “[h]e . . . attached to his motion several

documents showing that he submitted a request to the Warden at USP Florence for

compassionate release in accordance with the provisions of 18 U.S.C. § 3582(c)(1) and that more

than 30 days have passed since the warden received [his] request on July 23, 2020” (internal

citation and quotation marks omitted)). Now, as before, the court lacks the information it

requires to assert jurisdiction over Mr. Dixon’s motion and consider its merits. See Doc. 1505 at

5 (“Equipped only with Mr. Dixon’s statement that he ‘filed for compassionate release four

months ago’ and ‘[has] not gotten a response from the [BOP],’ the court cannot determine

whether Mr. Dixon has met either the jurisdictional exhaustion or lapse requirement before filing

his motion.” (quoting Doc. 1500 at 1)).

III.   Conclusion

       The court prepared its Show Cause Order with Mr. Dixon in mind, meaning the Order’s

substance was designed to provide him clear instructions about his options for moving forward

with a viable motion for compassionate release. See generally Doc. 1505. For unknown

reasons, Mr. Dixon never responded. As the Show Cause Order said: “If he fails to do so, the

court must dismiss his motion without prejudice for lack of subject matter jurisdiction under 18

U.S.C. § 3582(c)(1)(A)’s exhaustion requirement.” Id. at 7. The court thus dismisses Mr.

Dixon’s motion because it lacks subject matter jurisdiction to consider it.




                                                 4
        Case 5:13-cr-40060-DDC Document 1511 Filed 05/21/21 Page 5 of 5




       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Dixon’s Motion to

Reduce Sentence (Doc. 1500) is dismissed without prejudice to refiling.

       IT IS SO ORDERED.

       Dated this 21st day of May, 2021, at Kansas City, Kansas.

                                                           s/ Daniel D. Crabtree
                                                           Daniel D. Crabtree
                                                           United States District Judge




                                               5
